Title: From Benjamin Franklin to Vergennes, 24 June 1780
From: Franklin, Benjamin
To: Vergennes, Charles Gravier, comte de


Sir,
Passy June 24. 1780
In consequence of the enclosed Letter which I have received from M. Adams, I beg leave to request of your Excellency, that the Orders therein mentioned if not already sent, may be delayed, ’till he has prepared the Representations he proposes to lay before you on that Subject, by which it will appear that those Orders have been obtained by Misinformation.
With great and sincere Respect, I am, Your Excellency’s most obedt & most humble Servant
B Franklin
His Exy. M. le Comte De Vergennes
 
Notation: rep. le 30 Juin
